Citation Nr: 0117674	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  01-04 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2000 from the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hearing loss.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.   

2.  The veteran's hearing was normal at separation from 
service.  Hearing loss, which was initially documented nearly 
40 years after service, is not shown by probative and 
competent evidence to be related to claimed in-service noise 
exposure or otherwise related to service.


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991), 
as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he is entitled to service 
connection for hearing loss sustained as a result of exposure 
to acoustic trauma in the service.  He asserts that he was 
exposed to guns firing and also a grenade explosion and 
alleges that his hearing has been affected since he left 
service.
The report from the veteran's October 1952 service entrance 
examination revealed that his hearing was 15/15 bilaterally 
for whispered voice.  Service medical records are negative 
for ear problems of any sort.  He was treated for tonsillitis 
and sinusitis during service and at separation gave as 
history of ear, nose or that trouble.  The service separation 
examination in September 1954 showed that his hearing was 
15/15 bilaterally for whispered voice and his ears were 
normal.  

The veteran's DD Form 214 shows that he served as a light 
vehicle driver.  He did not served in combat.  

The veteran did not mention hearing loss in his initial claim 
for VA disability benefits filed in 1993.  

Post-service medical evidence includes a December 1991 final 
medical report with permanent disability rating 
recommendations prepared by  A. Press M.D., apparently in 
conjunction with a workers compensation claim.  This report 
does not reflect any history of hearing loss and indicates 
that on examination of both ears there was no auricular 
deformity or mastoid tenderness.  The external auditory 
canals were clear of blood and purulence.  There was no 
bulging, retraction or perforation of the tympanic membranes.  
The veteran's hearing was grossly normal.

VA treatment records from 1988 to 1993 reveal that in April 
1993 the veteran was seen by a nurse for complaints of 
itching in both ears, continuous ringing in both ears and 
being unable to use the telephone in the left ear for years.  
He was referred to a physician on the same day who noted the 
veteran's history of chronic tinnitus and pruritus in the 
ears.  It was indicated that he had been followed by a 
private doctor who no longer was in business.  A large mass 
of hard wax with slight white discharge was noted in both 
ears and removed with forceps.  The assessment was bilateral 
ear irritation probably secondary to impacted wax.  The 
remainder of these treatment records do not mention 
ear/hearing complaints.

In August 1993 the veteran underwent a VA general medical 
examination.  His current complaints were not noted to 
include hearing loss but he did mention ringing and itching 
of the ears.  He gave a history of having had a grenade 
explode during training in 1951 or 1952 causing injuries to 
his face.  He gave a subsequent history of a skull fracture 
in the 1980's and another head injury in 1990.  He described 
having a constant ringing in his ears but could not say when 
this began.  Examination of the ears revealed both canals to 
be free of lesions, although they contained a moderate amount 
of cerumen.  The tympanic membranes were intact, pearly gray 
and free of discharge or perforations.  The whisper test was 
bilaterally "2/5."  The Weber test was lateralized to the 
right ear.  The Rinne test was negative.  The diagnoses 
rendered included a moderate hearing deficit bilaterally as 
well as chronic tinnitus.

In September 1994 statement the veteran said that while 
undergoing military training in Texas he was exposed to 
weapons and that he had been treated at a VA medical center 
in January 1994. 

There is of record a letter from a physician at a VA 
Outpatient Clinic, dated in August 2000, which states that 
the veteran is suffering from a severe hearing loss in both 
ears. 

In March 2001, the veteran stated that he was being treated 
by a private doctor and would obtain a copy of the doctor's 
report and submit it.

Legal Criteria -Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, develops to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service, or during the applicable presumptive period; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss. Id. at 157.  The 
determination of whether the veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

In October 2000, the RO informed the veteran of the evidence 
needed to substantiate his claim.  The RO provided the 
veteran a VA general examination in August 1993, which 
included an examination of his ears.  Although the veteran 
has reported being treated by a private physician, he stated 
that he would submit a report from the doctor and did not ask 
VA to obtain the report.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Service Connection

The veteran's service medical records reflect no complaints 
or findings of hearing problems or any ear disorders and his 
hearing was found to be normal (15/15, bilaterally) on the 
separation examination.  At that time he reported a history 
of ear, nose or throat trouble which appears to have been in 
regard to his sinuses and tonsils.  Thus, there is no 
evidence in the service medial records of hearing loss or any 
ear problems.  Although the separation examination did not 
include pure tone audiometry, the veteran's hearing was 
normal by the test given.  

The veteran did not mention hearing loss in his initial claim 
for VA disability benefits filed in 1993.   The post service 
medical evidence of record dates back to 1988 but there is no 
reference to hearing loss until 1993.  There is no record of 
puretone thresholds or speech recognition testing so it is 
unclear whether the veteran has hearing disability as defined 
in 38 C.F.R. § 3.385, although his hearing loss was described 
in August 2000 as "severe."  Assuming that he does have 
hearing loss under the criteria of 38 C.F.R. § 3.385, there 
is no medical evidence or opinion linking such hearing loss 
to service.  

The Board finds that the absence of any medical documentation 
of a hearing loss prior to the 1990s is significant.  The 
veteran has reported having been exposed to loud noise during 
service, while in training in Texas, about which he is 
competent to provide testimony.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  However, while he has reported 
tinnitus on various occasions he has actually said little 
about hearing loss.  The medical evidence suggests that his 
hearing loss has worsened, inasmuch as normal hearing was 
noted in December 1991, moderate hearing loss in August 1993, 
and severe hearing loss in August 2000.  To the extent that 
these assessments are accurate, it is generally accepted that 
hearing loss based on noise exposure does not progress after 
removal of the noise.  See Godfrey v. Brown, 8 Vet. App. 113, 
122 (1995) (citing P. W. Alberti, "Occupational Hearing 
Loss," in Diseases of the Nose, Throat, Ear, Head and Neck 
1059 (J.J. Ballenger, ed., 14th ed. 1991).  

The veteran stated that he was going to submit a private 
medical report but has not done so.  He did not ask VA's 
assistance in obtaining the report or indicate any difficulty 
requiring VA's assistance.  Nor did he indicate that his 
doctor considered any hearing loss to be related to service.  
Under these circumstances, VA was not required to take action 
to obtain the referenced report.  The weight of the competent 
and probative evidence first indicates hearing loss decades 
after the veteran's service.  A statement from the veteran's 
VA physician has been submitted, no doubt at the veteran's 
request.  This statement merely notes that the veteran has a 
severe hearing loss.  The doctor did not link the hearing 
loss to service in any way.  Thus, since the veteran's 
hearing was normal at discharge from service, hearing loss 
was first noted long after service, and the veteran's VA 
doctor did not make a connection between hearing loss and in-
service nose exposure, the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss and that 
the circumstances of the case do not require remand for an 
examination and medical opinion.  


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

